Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered March 31, 2004. The order, insofar as appealed from, granted plaintiffs’ *1063motion for summary judgment, denied defendant’s cross motion for summary judgment, and awarded damages and counsel fees in favor of plaintiffs and against defendant.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Pigott, Jr., PJ, Scudder, Gorski, Martoche and Lawton, JJ.